Exhibit 10.4

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT dated as of October 20, 2009, by and between NRDC
Acquisition Corp., a Delaware corporation (the “Company”), and John Roche,
residing at the address set forth on the signature page hereof (the
“Executive”).

          WHEREAS, the Executive agrees to purchase common stock in the amount
of up to $2 million dollars, but in no event less than $500,000, at market
prices, prior to the record date (for the Special Meeting for the stockholders’
and warrantholders of the Company relating to the Framework Agreement (as
defined below)), in connection with the commencement of his employment with the
Company; and

          WHEREAS, the Company wishes to offer employment to the Executive, and
the Executive wishes to accept such offer on the terms set forth below.

          Accordingly, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

          1.          Term. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
the date on which the transactions contemplated by the Framework Agreement are
consummated (the “Commencement Date”) and continuing for a three-year (3)
period, unless sooner terminated in accordance with the provisions of Section 4
or Section 5; with such employment to continue for successive one-year (1)
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless the Company notifies the Executive of non-renewal in
writing six (6) months prior to the expiration of the initial term and each
annual renewal, as applicable (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”). As referenced herein,
the “Framework Agreement” shall mean that certain agreement by and between the
Company and NRDC Capital Management, LLC, dated as of August 7, 2009. For the
avoidance of doubt, the Agreement, other than Sections 7.9 and 7.15 which shall
be operative as of the

--------------------------------------------------------------------------------



date of execution of this Agreement, shall not become effective and the Term
shall not commence unless and until the transactions contemplated by the
Framework Agreement are consummated, and the Executive begins actually
performing services for the Company within five (5) business days thereafter.

          2.         Duties. During the Term, the Executive shall be employed by
the Company as Chief Financial Officer, and, as such, the Executive shall
faithfully perform for the Company the duties of said office and shall perform
such other duties of an executive, managerial or administrative nature as shall
be specified and designated from time to time by the Chief Executive Officer of
the Company. The Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder; provided, however, that
Executive may engage in other activities for Executive’s own account while
employed hereunder, including, without limitation, charitable, community and
other business activities, provided that such other activities do not materially
interfere with the performance of Executive’s duties hereunder.

          3.         Compensation.

                      3.1          Salary.

                      (a)           Subject to Section 3.1(b), the Company shall
pay the Executive during the Term a salary at the rate of $500,000 per annum, in
accordance with the customary payroll practices of the Company applicable to
senior executives. At least annually, the Board of Directors of the Company (the
“Board”) shall review the Executive’s Annual Salary and may provide for
increases therein as it may in its discretion deem appropriate (such annual
salary, as increased, the “Annual Salary”). In addition, the Executive shall
receive a payment, within five (5) business days of the Commencement Date, equal
to a pro rata portion of the amount of his Annual Salary that would have been
payable for the period beginning on September 17, 2009 and ending on the
Commencement Date had he been employed by the Company during such period.

                      (b)          Notwithstanding the foregoing, in the event
the value of the “trust account” (as defined in the Framework Agreement)
following the consummation of the transactions contemplated by the Framework
Agreement is less than $410 million, without deduction for any expenses incurred
by the

2

--------------------------------------------------------------------------------



Company in connection with the transactions contemplated by the Framework
Agreement but after deducting the following amounts, (i) any amounts paid to
stockholders with whom the Company entered into forward or other contracts to
purchase such stockholders’ shares, as issued in the Company’s initial public
offering on October 23, 2007 (including shares purchased in the secondary
market), and (ii) any amounts paid to the Company’s stockholders who vote
against the transactions contemplated by the Framework Agreement and demand that
the Company convert their shares into cash, the Executive’s Annual Salary will
be reduced pro-rata according to the amount by which the $410 million threshold
is not met; provided, however, that the Executive’s Annual Salary will in no
event be reduced below $350,000. To the extent the Company later raises
additional gross capital up to the $400 million initial target, the Executive’s
Annual Salary will be increased pro-rata up to a maximum of $500,000. The
parties acknowledge that as of August 31, 2009, there was $410,128,745 (or
$409,402,665 net of $726,080 of accrued but unpaid expenses) in the trust
account.

                      3.2          Bonus. During the Term, in addition to the
Annual Salary, for each fiscal year of the Company ending during the Term, the
Executive shall receive an annual bonus of between 0% and 200% of Annual Salary,
as determined in the sole discretion of the Board and based on both the
Executive’s performance and the performance of the Company (the “Annual Bonus”).
Each Annual Bonus shall be paid in the fiscal year following the year for which
such bonus is awarded, and in any event shall be paid within 30 days after the
financial statements for such prior fiscal year are finalized.

                      3.3          Benefits - In General. Except with respect to
benefits of a type otherwise provided for under Section 3.4, the Executive shall
be permitted during the Term to participate in any group life, hospitalization
or disability insurance plans, health programs, equity incentive plans,
retirement plans, fringe benefit programs and similar benefits that may be
available to other senior executives of the Company generally, in each case to
the extent that the Executive is eligible under the terms of such plans or
programs.

3

--------------------------------------------------------------------------------



                      3.4          Specific Benefits. Without limiting the
generality of Section 3.3, the Executive shall be entitled to vacation of twenty
(20) business days per year (to be taken at reasonable times in accordance with
the Company’s policies) and an automobile allowance of $1,500 per month.

                      3.5          Equity Incentive Compensation. As of the
Commencement Date, the Executive shall be granted an award consisting of 50,000
shares of restricted stock and 50,000 stock options under the Company’s Equity
Incentive Plan. In accordance with the terms of the Company’s Equity Incentive
Plan, the exercise price of such stock options shall be at fair market value of
the shares of the Company’s common stock on the date on which the options are
granted. The stock options and restricted stock shall each vest in equal
installments on the first three anniversaries of the grant date thereof.

                      3.6          Expenses. The Company shall pay or reimburse
the Executive for all ordinary and reasonable out-of-pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
Term in the performance of the Executive’s services under this Agreement;
provided that the Executive submits proof of such expenses, with the properly
completed forms as prescribed from time to time by the Company in accordance
with the Company’s policies, plans and/or programs.

          4.         Termination upon Death or Disability. If the Executive dies
during the Term, the Term shall terminate as of the date of death, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this Section
4. If there is a determination by the Company that the Executive has become
physically or mentally incapable of performing his duties under the Agreement
and such disability has disabled the Executive for a cumulative period of one
hundred eighty (180) days within a twelve (12) month period (a “Disability”),
the Company shall have the right, to the extent permitted by law, to terminate
the employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or Disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive, in a lump sum payment (subject to Section 7.17 of
this Agreement) within thirty (30) days following Executive’s termination of
employment, (A) Annual Salary, Annual Bonus and other benefits earned and
accrued under this Agreement prior to the date of termination (and

4

--------------------------------------------------------------------------------



reimbursement under this Agreement for expenses incurred prior to the date of
termination), (B) (x) the Executive’s Annual Salary and (y) an amount equal to
the average of the Annual Bonuses awarded to the Executive for the last two
years immediately preceding the year in which Executive’s employment is
terminated, provided, however, that if no Annual Bonus is awarded to Executive
for the year (or two years) preceding the year in which Executive’s employment
is terminated, Executive will be entitled to a minimum bonus equal to 50% of the
Executive’s Annual Salary (i.e., initially $250,000), and (C) the Executive’s
car allowance for one (1) year; (ii) all outstanding unvested equity-based
incentives and awards held by the Executive shall thereupon vest and become free
of restrictions and be exercisable in accordance with their terms; and (iii) the
Executive (or, in the case of his death, his estate and beneficiaries) shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder.

          5.         Certain Terminations of Employment.

                      5.1         Termination by the Company for Cause;
Termination by the Executive without Good Reason.

                      (a)         For purposes of this Agreement, “Cause” shall
mean the Executive’s:

 

 

 

(i)          deliberate misrepresentation in connection with, or willful failure
to cooperate with, a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the willful
inducement of others to fail to cooperate or to produce documents or other
materials;

 

 

 

(ii)          failure to perform his material duties hereunder (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) which failure continues for a period of thirty (30) business days after
written demand for corrective action is delivered by the Company specifically
identifying the manner in which the Company believes the Executive has not
performed his duties;

 

 

 

(iii)        conduct by the Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of the Company’s property for personal
purposes;

 

 

 

(iv)         public disparagement of the Company, its officers, trustees,
employees or partners;

5

--------------------------------------------------------------------------------




 

 

 

(v)          soliciting any existing employee of the Company above the level of
an administrative assistant to work at another company; or

 

 

 

(vi)         the commission by the Executive of a felony or misdemeanor
involving moral turpitude, deceit, dishonesty or fraud.

provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or (vi)
above and on written notice given to the Executive at any time not more than 30
days following the occurrence of any of the events described in clause (iv) or
(v) above (or, if later, the Company’s knowledge thereof).

                     (b)           The Company may terminate the Executive’s
employment hereunder for Cause, and the Executive may terminate his employment
on at least thirty (30) days’ written notice. If the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not covered by Section 4, 5.2 or 5.3, (i) the
Executive shall receive Annual Salary, Annual Bonus for the preceding fiscal
year (if unpaid), and other benefits (but, in all events, and without increasing
the Executive’s rights under any other provision hereof, excluding any bonuses
not yet paid) earned and accrued under this Agreement prior to the termination
of employment (and reimbursement under this Agreement for expenses incurred
prior to the termination of employment), and (ii) the Executive shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

                      5.2 Termination by the Company without Cause; Termination
by the Executive for Good Reason; Expiration/Non-Renewal of the Agreement by the
Company.

                      (a)           For purposes of this Agreement, “Good
Reason” shall mean the following, unless consented to by the Executive:

 

 

 

(i)           any material breach of the employment agreement by the Company
which shall include, but not be limited to, a material, adverse alteration in
the nature of Executive’s duties, responsibilities or authority;

 

 

 

(ii)          a material reduction in Executive’s Annual Salary (other than as
provided in Section 3.1(b)) as in effect at the time in question, or a failure
to pay such amounts when due which is not cured within thirty (30) days after
written notice;

6

--------------------------------------------------------------------------------




 

 

 

(iii)        if the Company relocates Executive’s office to any place other than
Westchester County, New York or Manhattan (New York, New York); or

 

 

 

(iv)         a change in Executive’s direct reporting to anyone other than the
Chief Executive Officer of the Company.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than thirty
(30) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.

                      (b)          The Company may terminate the Executive’s
employment at any time for any reason or no reason. The Executive may terminate
the Executive’s employment with the Company at any time for any reason or no
reason, and for Good Reason under this Section 5.2. If the Company terminates
the Executive’s employment and the termination is not covered by Section 4, 5.1
or 5.3, or the Executive terminates his employment for Good Reason and the
termination by the Executive is not covered by Section 5.3, or upon expiration
of the Term if the Company has notified the Executive of non-renewal of this
Agreement under Section 1, above, (i) the Executive shall be entitled to
receive, in a lump sum payment (subject to Section 7.17 of this Agreement)
within thirty (30) days following Executive’s termination of employment, (A)
Annual Salary, Annual Bonus and other benefits earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination), (B) (x) two
times Annual Salary and (y) two times the average of the Annual Bonuses awarded
to the Executive for the last two years immediately preceding the year in which
Executive’s employment is terminated (to the extent applicable), provided,
however, that if no Annual Bonus is awarded to Executive for the year (or two
years) preceding the year in which Executive’s employment is terminated,
Executive will be entitled to a minimum bonus equal to 50% of the Executive’s
Annual Salary (i.e., initially $250,000 x 2), and (C) the Executive’s car
allowance for one

7

--------------------------------------------------------------------------------



(1) year; (ii) all outstanding unvested equity-based incentives and awards shall
thereupon vest and become free of restrictions and be exercisable in accordance
with their terms; and (iii) the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

                      5.3 Change in Control.

                      (a)           Within the twelve (12) month period
following a Change in Control (as defined under Section 5.3(b)), in addition to
(but without duplicating) his rights under Section 5.2, above, the Executive may
voluntarily terminate his employment with the Company, for any or no reason, in
which event he will receive the payments set forth in Section 5.2(b).

                      (b)           For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:

 

 

 

(i)           any “person” or “group” of persons, as such terms are used in
Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than any employee benefit plan sponsored by the Company,
becomes the “beneficial owner”, as such term is used in Section 13 of the
Exchange Act (irrespective of any vesting or waiting periods) of (A) common
shares in an amount equal to thirty percent (30%) or more of the sum total of
the common shares issued and outstanding immediately prior to such acquisition
as if they were a single class and disregarding any equity raise in connection
with the financing of such transaction; provided, however, that in determining
whether a Change in Control has occurred, outstanding shares or voting
securities which are acquired in an acquisition by (x) the Company or any of its
subsidiaries or (y) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its subsidiaries shall not constitute an
acquisition which can cause a Change in Control;

 

 

 

(ii)           the approval of the dissolution or liquidation of the Company;

 

 

 

(iii)          the approval of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or

 

 

 

(iv)          a turnover, during any two (2) year period, of the majority of the
members of the Board, without the consent of the majority of the members of the
Board as to the appointment of the new Board members.

For the avoidance of doubt, in the event the Company merges with or into another
entity, such merger (or similar corporate transaction) shall not be deemed to
constitute a Change in Control of the Company under this Agreement if the
Executive continues, or has the opportunity to continue, in his employment

8

--------------------------------------------------------------------------------



with the merged companies as Chief Financial Officer (or an equivalent title
thereto) with the same terms and conditions as provided herein, unless the
Executive agrees otherwise.

          6.          Covenants of the Executive.

                      6.1          Covenant Against Competition; Other
Covenants. The Executive acknowledges that (i) the principal business of the
Company (which expressly includes for purposes of this Section 6 (and any
related enforcement provisions hereof), its successors and assigns) is to invest
in, acquire (either directly or through debt acquisitions), own, lease,
reposition and manage a diverse portfolio of necessity-based retail properties,
including, but not limited to, well located community and neighborhood shopping
centers, anchored by national or regional supermarkets and drugstores (such
businesses, and any and all other businesses in which, at the time of
Executive’s termination, the Company is actively and regularly engaged or
actively pursuing, herein being collectively referred to as the “Business”);
(ii) the Company is one of the limited number of persons who have developed such
a business; (iii) the Company’s Business is national in scope; (iv) the
Executive’s work for the Company has given and will continue to give him access
to the confidential affairs and proprietary information of the Company; (v) the
covenants and agreements of the Executive contained in this Section 6 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 6. Accordingly, the Executive covenants and agrees
that:

                      (a)          By and in consideration of the salary and
benefits to be provided by the Company hereunder, including the severance
arrangements set forth herein, and further in consideration of the Executive’s
exposure to the proprietary information of the Company, the Executive covenants
and agrees that, during the period commencing on the date hereof and ending six
(6) months following the date upon which the Executive shall cease to be an
employee of the Company and its affiliates, he shall not directly or indirectly,
whether as an owner, partner, shareholder, principal, agent, employee,
consultant or in any other relationship or capacity, (i) engage in any element
of the Business (other than for the Company or its affiliates) or otherwise
compete with the Company or its affiliates, (ii) render any services related to
the Business to any person, corporation, partnership or other entity (other than
the Company or its

9

--------------------------------------------------------------------------------



affiliates) engaged in any element of the Business, or (iii) render services
related to the Business to any person, corporation, partnership or other entity
(other than the Company or its affiliates) as a partner, shareholder, principal,
agent, employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Executive is not a controlling person
of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own 1% or more of any class of securities of
such entity.

                      (b)          During and after the Term, the Executive
shall keep secret and retain in strictest confidence, and shall not use for his
benefit or the benefit of others, except in connection with the business and
affairs of the Company and its affiliates, all non-public confidential matters
relating to the Company’s Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and shall not disclose such Confidential
Company Information to anyone outside of the Company except with the Company’s
express written consent and except for Confidential Company Information which is
at the time of receipt or thereafter becomes publicly known through no wrongful
act of the Executive or is received from a third party not under an obligation
to keep such information confidential and without breach of this Agreement.
Notwithstanding the foregoing, Executive may disclose Confidential Company
Information to his attorneys (for the purpose of seeking legal advice), to his
accountants (for the purposes of seeking professional advice), to his immediate
family members whom Executive agrees will not divulge such information to any
other party, and in response to a subpoena; court, regulatory, or arbitral
order; or other valid legal process.

                      (c)          During the period commencing on the date
hereof and ending one (1) year following the date upon which the Executive shall
cease to be an employee of the Company and its affiliates, the Executive shall
not, without the Company’s prior written consent, directly or indirectly, (i)

10

--------------------------------------------------------------------------------



solicit or encourage to leave the employment or other service of the Company, or
any of its affiliates, any employee, agent or independent contractor thereof or
(ii) hire (on behalf of the Executive or any other person or entity) any
employee who has left the employment of the Company or any of its affiliates
within the one-year period which follows the termination of such employee’s
employment with the Company and its affiliates. During the period commencing on
the date hereof and ending one (1) year following the date upon which the
Executive shall cease to be an employee of the Company and its affiliates, the
Executive shall not, whether for his own account or for the account of any other
person, firm, corporation or other business organization, solicit for a
competing business or intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates for a competing business, any person who during the Term
is or was a customer, client, agent, or independent contractor of the Company or
any of its affiliates.

                      (d)          All memoranda, notes, lists, records,
property and any other tangible product and documents (and all copies thereof),
whether visually perceptible, machine-readable or otherwise, made, produced or
compiled by the Executive or made available to the Executive containing
Confidential Company Information (i) shall at all times be the property of the
Company (and, as applicable, any affiliates) and shall be delivered to the
Company at any time upon its request, and (ii) upon the Executive’s termination
of employment, shall be immediately returned to the Company. This section shall
not apply to materials that Executive possessed prior to his business
relationship with the Company, to Executive’s personal effects and documents,
and to materials prepared by Executive for the purposes of seeking legal or
other professional advice.

                      (e)          While the Executive’s non-compete obligations
under Section 6.1(a) are in effect, neither the Company nor the Executive shall
publish any statement or make any statement under circumstances reasonably
likely to become public that (i) with respect to statements by the Executive, is
critical of the Company or any of its affiliates, or in any way otherwise
maligning the Business or reputation of the Company or any of its affiliates or
(ii) with respect to statements by the Company, is

11

--------------------------------------------------------------------------------



critical of the Executive or in any way otherwise maligning the reputation of
the Executive, in either of the foregoing instances unless otherwise required by
applicable law or regulation or by judicial order.

                      6.2          Rights and Remedies upon Breach.

                      (a)           The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 or any subparts
thereof (individually or collectively the “Restrictive Covenants”) would result
in irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of Section 6.1 or any subpart thereof, the
Company and its affiliates, in addition to, and not in lieu of, any other rights
and remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages), shall have the right
and remedy to have the Restrictive Covenants specifically enforced (without
posting bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.

                      (b)          The Executive agrees that the provisions of
Section 6.1 of this Agreement and each subsection thereof are reasonably
necessary for the protection of the Company’s legitimate business interests and
if enforced, will not prevent Executive from obtaining gainful employment should
his employment with Company end. The Executive agrees that in any action seeking
specific performance or other equitable relief, he will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted. The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.

          7.         Other Provisions.

                      7.1          Severability. The Executive acknowledges and
agrees that (i) he has had an opportunity to seek advice of counsel in
connection with this Agreement and (ii) the Restrictive

12

--------------------------------------------------------------------------------



Covenants are reasonable in geographical and temporal scope and in all other
respects as drafted. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

                      7.2          Duration and Scope of Covenants. If any court
or other decision-maker of competent jurisdiction determines that any of the
Executive’s covenants contained in this Agreement, including, without
limitation, any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
then the duration or scope of such provision, as the case may be, shall be
reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

                      7.3          Enforceability; Jurisdiction; Arbitration.

                      (a)          The Company and the Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants set forth in
Section 6 upon the courts of any jurisdiction within the geographical scope of
the Restrictive Covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants wholly unenforceable by reason of
breadth of scope or otherwise it is the intention of the Company and the
Executive that such determination not bar or in any way affect the Company’s
right, or the right of any of its affiliates, to the relief provided above in
the courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants).

                      (b)          Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than a
controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies

13

--------------------------------------------------------------------------------



referred to in Section 6.2) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in New York, New York in accordance with New York law and the employment
arbitration rules and procedures of the American Arbitration Association, before
an arbitrator experienced in employment disputes who is licensed to practice law
in the State of New York. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

                      7.4          Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, five days after the date of deposit in the
United States mails as follows:

 

 

 

 

(i)

If to the Company, to:

 

 

 

 

 

NRDC Acquisition Corp.

 

 

3 Manhattanville Road

 

 

Purchase, New York 10577

 

 

 

 

 

with a copy to:

 

 

 

 

 

Clifford Chance US LLP

 

 

31 West 52nd Street

 

 

New York, New York 10019-6131

 

 

Attention: Jay Bernstein

 

 

 

 

(ii)

If to the Executive, to:

 

 

 

 

 

John Roche

 

 

[Address]

 

 

 

 

 

with a copy to:

 

 

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

 

75 East 55th Street

 

 

New York, New York 10022

 

 

Attention: Allan Bloom

 

 

                 Mark Schonberger

14

--------------------------------------------------------------------------------



Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

                      7.5          Entire Agreement. This Agreement, together
with that certain letter agreement by and between the Executive and the Company,
dated September 16, 2009, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

                      7.6          Waivers and Amendments. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

                      7.7          GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

                      7.8          Assignment. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void. In the event of any sale, transfer or other disposition of all
or substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company may assign this Agreement and its rights
hereunder, provided that the successor or purchaser agrees, as a condition of
such transaction, to assume all of the Company’s obligations hereunder.

                      7.9          Legal Fees. The Company will pay directly or
reimburse the Executive for reasonable legal fees and expenses incurred by the
Executive (x) in connection with the review and

15

--------------------------------------------------------------------------------



negotiation of this Agreement and (y) for review of the Company’s proxy
statement in connection with the transactions contemplated by the Framework
Agreement.

                      7.10          Withholding. The Company shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

                      7.11          Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors (including as a result of the transactions contemplated by the
Framework Agreement), permitted assigns, heirs, executors and legal
representatives.

                      7.12          Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

                      7.13          Survival. Anything contained in this
Agreement to the contrary notwithstanding, the provisions of Sections 6, 7.3,
7.10 and 7.15, and the other provisions of this Section 7 (to the extent
necessary to effectuate the survival of Sections 6, 7.3, 7.10 and 7.15), shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

                      7.14          Existing Agreements. Except for the
agreements with the Executive’s prior employer, as referenced in that certain
letter agreement by and between the Executive and the Company, dated September
16, 2009, the Executive represents to the Company that he is not subject or a
party to any employment or consulting agreement, non-competition covenant or
other agreement, covenant or understanding which might prohibit him from
executing this Agreement or limit his ability to fulfill his responsibilities
hereunder.

                      7.15          Indemnification. The Company shall cause the
Executive (together with other officers and directors) to be indemnified for any
actions taken or omissions made within the scope of his employment to the
fullest extent provided under the Company’s bylaws, operating agreements, and
directors and officers liability insurance (which the Company agrees to maintain
throughout the Term), with coverage in such amounts as are generally provided by
similarly situated employers in the Business.

16

--------------------------------------------------------------------------------



The Company shall continue to indemnify the Executive as provided above and
maintain such liability insurance coverage for the Executive, after the Term has
ended for any claims that may be made against him with respect to actions taken
or omissions made within the scope of Executive’s employment or service as an
officer or trustee of the Company.

                      7.16          Headings. The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

                      7.17          Section 409A Compliance. Any payments under
this Agreement that are deemed to be deferred compensation subject to the
requirements of Section 409A of the Code, are intended to comply with the
requirements of Section 409A. To this end and notwithstanding any other
provision of this Agreement to the contrary, if at the time of Executive’s
termination of employment with the Company, (i) the Company’s securities are
publicly traded on an established securities market; (ii) Executive is a
“specified employee” (as defined in Section 409A); and (iii) the deferral of the
commencement of any payments or benefits otherwise payable pursuant to this
Agreement as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of such payments (without any reduction in amount
ultimately paid or provided to Executive) that are not paid within the
short-term deferral rule under Section 409A (and any regulations thereunder) or
within the “involuntary separation” exemption of Treasury Regulation §
1.409A-1(b)(9)(iii). Such deferral shall last until the date that is six (6)
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A). Any amounts the payment of
which are so deferred shall be paid in a lump sum payment within ten (10) days
after the end of such deferral period. If Executive dies during the deferral
period prior to the payment of any deferred amount, then the unpaid deferred
amount shall be paid to the personal representative of Executive’s estate within
sixty (60) days after the date of Executive’s death.

17

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have signed their names as of
the day and year first above written.

 

 

 

 

 

NRDC ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Richard A. Baker

 

 

 

 

 

 

Name:

Richard A. Baker

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

/s/ John Roche

 

 

 

 

 

John Roche

 

18

--------------------------------------------------------------------------------